


THE BEARD COMPANY
Harvey Parkway
301 N.W. 63rd Street, Suite 400
Oklahoma City, OK 73116
(405) 842-2333    Fax: (405) 842-9901


May 28, 2010









Royal Energy, LLC
11330 County Road 3560
Ada, Oklahoma 74820


 
Re:
Purchase of Working Interests in Dilworth Field



Mr. Robert R. Cantrell:


This letter agreement (the “Agreement”) shall memorialize the agreement between
Royal Energy, LLC, an Oklahoma limited liability company (“Seller”) and The
Beard Company, an Oklahoma corporation (“Buyer”) concerning the purchase by
Buyer of all of Seller’s right, title and interest in, to and under, the oil and
gas leases and any other working interests and associated rights or entitlements
covering the lands located in Kay County, Oklahoma, described in Exhibit “A”
attached hereto (the “Dilworth Field”) and made a part hereof (the “Assets”),
which includes an undivided 7.5357142860% working interest in the Dilworth
Field; provided, however, the Assets shall not include the membership interest
of Seller or Robert R. Cantrell in RIG Enterprises, LLC, an Oklahoma limited
liability company (“RIG”), or True Energy Exploration, LLC, an Oklahoma limited
liability company (“True Energy”), or any overriding royalty interest, working
interest, or other economic interest in the Dilworth Field owned by RIG or True
Energy.
 
1.  Purchase Price.  The purchase price for the Assets shall be $900,000 (the
“Purchase Price”).  Buyer shall pay $150,000 of the Purchase Price on June 4,
2010 (the “Closing Date”)1 as an earnest money deposit (the “Deposit”).  Buyer
shall pay the remaining $750,000 of the Purchase Price on or before October 4,
2010 (the “Outside Closing Date”); provided, that the Purchase Price shall be
reduced to $875,000 if Buyer pays $725,000 on or before August 4, 2010.
 

_______________
 
1 Buyer has prepaid $25,000 of the Deposit as evidence of good faith in
negotiating this Agreement.

 
 

--------------------------------------------------------------------------------

 

2.  Assignment; Reassignment.  On the Closing Date, Seller shall execute an
assignment of the Assets to Buyer, in a form mutually agreeable to both parties,
conveying record title to the Assets to Buyer.   In the event that Buyer fails
to pay the remainder of the Purchase Price by the Outside Closing Date, Buyer
shall execute an assignment of the Assets back to Seller in a form mutually
agreeable to both parties, conveying record title to the Assets to Seller.2
 
3.  Buyer Board Approval.  The obligations of the parties to consummate this
transaction are subject to the Buyer obtaining the approval of its Board of
Directors to this Agreement and the purchase of the Assets on or prior to the
Closing Date.
 
4.  Right to Deposit.  If this Agreement fails to close due to Buyer’s failure
to obtain Board approval of this Agreement and the Purchase of the Assets as
contemplated by Paragraph 2 above, Buyer shall not be required to pay the
Deposit as specified in Paragraph 1 above and Seller shall have no right to the
Deposit.  If Buyer fails to close this Agreement for any other reason by the
Outside Closing Date, Seller shall be entitled to retain the Deposit as
liquidated damages for Buyer’s failure to close.  Seller acknowledges and agrees
that its right to retain the Deposit as set forth in this Paragraph 4 and its
right to reassignment of the Assets as set forth in Paragraph 2 shall be
Seller’s sole remedy in the event of a breach of this Agreement by Seller.
 
5.  Effective Date.  The Effective Date of this transaction shall be May 1,
2010.  Seller will be responsible for all expenses and shall receive all
revenues relating to the Assets incurred and earned prior to the Effective Date
and Buyer will be responsible for all expenses and shall receive all revenues
relating to the Assets incurred and earned after the Effective Date; provided,
however, Seller shall not be required to pay more than $5,000 for expenses
relating to the Assets that were incurred prior to the Effective Date, but were
not reflected on the April 30, 2010 joint interest billing for the Dilworth
Field.    For purposes of illustration and without limitation of the foregoing,
Seller shall be entitled any revenue related to the Assets that is paid on or
after the Effective Date, but is attributable to oil and gas production prior to
the Effective Date.  The parties shall each pay unto the other any amounts
received by such party but owed to another so as to reflect the proper
allocation of costs and revenues of operations for periods before and after the
Effective Date.
 
6.  Representations and Warranties of Seller.  Seller hereby represents to Buyer
that (a) there are no claims or litigation pending which could in any manner
impair the right of Seller to sell the Assets or otherwise adversely affect the
Assets or the value thereof, (b) there are no liens, mortgages or encumbrances
on or burdening the Assets other than those set forth in (i) that certain
Acquisition and Joint Development Agreement dated June 30, 2009, as amended
December 31, 2009 related to the Dilworth Field, and (ii) that certain Joint
Operating Agreement dated June 30, 2009 related to the Dilworth Field, and (c)
all limited liability company authorizations and approvals necessary for Seller
to consummate this sale transaction and perform Seller’s obligations hereunder
have been obtained.
 
_______________
 
2 In the event the working interest is reassigned to Royal Energy, LLC, said
interest will be free of any debt or encumbrances.


 
 

--------------------------------------------------------------------------------

 

7.  Further Assurances.  At and after the Effective Date, Buyer and Seller shall
take all further actions necessary in order to give effect to this Agreement.
 
8.  Entire Agreement.    This Agreement, together with Exhibits “A,” constitutes
the entire agreement of the parties hereto with respect to the subject matter
hereof and supersedes all previous agreements, proposals, offers, and
correspondence between the parties.
 
9.  Applicable Law.  This Agreement shall be interpreted in accordance with the
laws of the State of Oklahoma.
 
10.  Counterpart Execution.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which shall
collectively constitute but one Agreement.
 


 
Executed on the dates set forth in each party’s respective acknowledgment, but
effective for all purposes as of May 1, 2010.
 

 
The Beard Company
     
By:  /s/ Herb Mee, Jr.
 
Name:  Herb Mee, Jr.
 
Title:  President
   
Agreed to and accepted this 28th day of May, 2010
   
Royal Energy, LLC
     
By:  /s/ Robert R. Cantrell
 
Name:  Robert R. Cantrell
 
Title:  Manager
 




 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


All right, title, and interest of Royal Energy, LLC (excluding any royalty
interests) in any oil and gas leaseholds, minerals, brine leases, well bores,
equipment, contracts, easements, agreements, and general tangibles and
intangibles related to the following land in Kay County, Oklahoma or used or
obtained in connection therewith:


Section
LEGAL DESCRIPTION
17
NW/4 of Section 17-28N-1E
17
SW/4 of Section 17-28N-1E
17
S/2 NE/4 SE/4 & NE/4 NE/4 SE/4 & NW/4 NE/4
SE/4 & N/2 SW/4 SE/4 of Section 17-28N-1E
17
SE/4 SE/4 & SE/4 SW/4 SE/4 & SW/4 SW/4
SE/4 & N/2 SW/4 SE/4 of Section 17-28N-1E
17
S/2 NE/4 Section 17
18
NE/4 of Section 18-28N-1E
18
NW/4 Section 18
 
18
SE/4 Section 18
18
SE/4 Section 18
20
W/2 NW/4 NE/4 of Section 20-28N-1E
20
NW4/ of Section 20-28N-1E
20
NE/4 SE/4 NE/4 of Section 20
20
S/2 SE/4 NE/4 Se/4 of Section 20



And all rights, title, and interest of Royal Energy, LLC in and to the surface
estate including any structures thereon of the following lands in Kay County,
Oklahoma:


Section
LEGAL DESCRIPTION
17
NW/4 of Section 17-28N-1E
20
NW/4 of Section 20-28N-1E



